Title: To George Washington from Tench Tilghman, 16 January 1786
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore 16th January 1786

In consequence of yours of the 7th I have set Rawlins to work—it is more than probable that he, knowing he has no immediate Competitor, may be extravagant in his prices—The only consolation you therefore have, is knowing you are served as cheap as your Neighbours.
Inclosed you have a plan or pattern in paper of the Joiner’s Work necessary to be done about the Cornice previous to beginning upon the Stucco Work—This, Rawlins says, your Carpenters will understand—He also desires that the Grounds round the Windows—Doors and SurBase may be put up previous to his going down in the Spring—The only materials you will have to prepare will be Laths—Nails—Hair & Lime—The Agreement is drawing and when compleated and executed shall be sent to you—I beleive you will be perfectly safe in making the required advance of £50—Rawlins has a family here, has property and is in good and profitable Business as you may reasonably suppose.
I must insist upon your making no Apologies for the Agency

you have given me in this Business. I shall think myself amply repaid if I can at any time find leisure to see in what manner the Work is executed—I shall always have the inclination. I am with sincere Respect & Esteem Dear Sir Yr most obt & humble Servt

Tench Tilghman

